DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words, and also contains an implied phrase in the first line.
Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measuring unit” (e.g. claims 17, 30, 31) - a torque measuring shaft (page 4).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 17, 19, 26, 28, 30, and 31 are objected to because of the following informalities:
Claim 17:
In line 7, “screwdriving tool (3) and screw (4) or nut” should be amended to recite -- the screwdriving tool (3) and the screw (4) or nut--.
In lines 8-9, “screwing-in direction” should amended to recite --a screwing-in direction--.
In lines 10-11, “maximum rotational speed” should amended to recite --the maximum rotational speed--.
In line 13, “being” should be omitted.
In lines 2-3 (page 7), “at reduced rotational speed” should amended to recite --at the reduced rotational speed--.
Claim 19:
In line 2, “at minimum rotational speed” should amended to recite --at the minimum rotational speed--.
Claim 26:
In line 3, “for cross-fading of model calculation and torque” should be amended to recite --for the cross-fading of the model calculation and the torque--.
Claim 28:
In lines 3-4, “between electric motor (2) and screwdriving tool (3) is stepped up, is disposed between electric motor (2) and screwdriving tool” should be amended to recite --between the electric motor (2) and the screwdriving tool (3) is stepped up, is disposed between the electric motor (2) and the screwdriving tool--.
Claim 30:
In line 1 (page 11), “screwdriving tool (3) and screw (4) or nut” should be amended to recite -- the screwdriving tool (3) and the screw (4) or nut--.
In lines 2-3, “screwing-in direction” should amended to recite --a screwing-in direction--.
In lines 4-5, “maximum rotational speed” should amended to recite --the maximum rotational speed--.
In line 7, “being” should be omitted.
In lines 12-13, “at reduced rotational speed” should amended to recite --at the reduced rotational speed--.
In line 21, “in wherein” should be amended to recite --wherein--.
In line 24, “minimum rotational speed” should amended to recite --the minimum rotational speed--.
In line 5 (page 12), “minimum speed” should amended to recite --the minimum speed--.
Claim 31:
In line 7, “screwdriving tool (3) and screw (4) or nut” should be amended to recite -- the screwdriving tool (3) and the screw (4) or nut--.
In lines 8-9, “screwing-in direction” should amended to recite --a screwing-in direction--.
In lines 10-11, “maximum rotational speed” should amended to recite --the maximum rotational speed--.
In line 13, “being” should be omitted.
In lines 3-4 (page 13), “at reduced rotational speed” should amended to recite --at the reduced rotational speed--.
In line 12, “in wherein” should be amended to recite --wherein--.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17:
Claim 17 recites the limitation "the respective mating thread" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Lines 14-15 recite “or the mating thread (5) is being cut by means of the screw”. It is unclear if this is also meant to occur “during this method step” as with the option of being “driven freely”.
Claim 17 recites the limitation "its shoulder" in line 5 (page 7).  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the structural part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the further activation" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the input variable" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim 19:
Claim 19 recites the limitation "the drive system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Line 6 recites “have largely died away”. The term “largely” in claim 19 is a relative term which renders the claim indefinite. The term “largely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 20:
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 20 recites the broad recitation “between 0.1% and 99%”, and the claim also recites “especially between 0.5% and 99%, preferably between 50% and 80%”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 21:
Claim 21 recites the limitation " the rotational speed variation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 22:
Claim 22 is rejected by virtue of its dependency on claim 21 and ultimately claim 17.

Claim 23:
Claim 23 recites the limitation "the transition" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The limitation “the individual method steps” in lines 2-3 is ambiguous and unclear as to which specific method steps are being referred.
Lines 3-4 recites “sudden increases”. The term “sudden” in claim 23 is a relative term which renders the claim indefinite. The term “sudden” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 24:
Claim 24 recites the limitation  “the process screwdriver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation  “the mass inertia and/or the spring stiffness and/or the damping" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation  “the angular accelerations" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation  “the individual structural parts" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The limitation is also ambiguous and unclear as to which specific parts are being referred.
Claim 24 recites the limitation  “the drive train" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 25:
Claim 25 recites the limitation  “the respective preceding cycles" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The limitation is also ambiguous and unclear as to which specific cycles are being referred.
Claim 25 recites the limitation “the time variation" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the motor torque" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “the associated angle of rotation" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26:
Claim 26 recites the broad recitation “a disturbance-value monitor”, and the claim also recites “especially a Kalman filter”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 27:
The limitation “between the torque, estimated in the disturbance-variable monitor (19), actually acting on the screw (4), and the torque sensed in the measuring unit (14)-- is generally unclear, potentially due to grammatical issues. It appears to list three values of torque (estimated in the disturbance-variable monitor, actually acting on the screw, and the torque sensed in the measuring unit), but also uses the term “between”, which suggests a comparison of two values. It is thus unclear what values are being cross faded.

Claim 29:
Claim 29 recites the limitation “the trajectory planning" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30:
Claim 30 recites the limitation "the respective mating thread" in lines 7-8 (page 11).  There is insufficient antecedent basis for this limitation in the claim.
Lines 8-9 recite “or the mating thread (5) is being cut by means of the screw”. It is unclear if this is also meant to occur “during this method step” as with the option of being “driven freely”.
Claim 30 recites the limitation "its shoulder" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the structural part" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the drive system" in line 1 (page 12).  There is insufficient antecedent basis for this limitation in the claim.
Line 3 recites “have largely died away”. The term “largely” is a relative term which renders the claim indefinite. The term “largely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Line 4 recites “the predetermined time period”, whereas this was previously claimed in the alternative with a “predeterminable time period”. Thus, “the predetermined time period” does not have antecedence in all instances.
Claim 30 recites the limitation "the further activation" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31:
Claim 31 recites the limitation "the respective mating thread" in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
Lines 14-15 recite “or the mating thread (5) is being cut by means of the screw”. It is unclear if this is also meant to occur “during this method step” as with the option of being “driven freely”.
Claim 31 recites the limitation "its shoulder" in line 6 (page 13).  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the structural part" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the further activation" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the torque value" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation " the rotational speed variation" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 recites the limitation "the input variable" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 18 recites verbatim a limitation from claim 17 (see lines 14-16 on page 7), and thus fails to further limit claim 17.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 17, 30, and 31 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Morinishi et al. (U.S. PGPub 2013/0056236, cited in IDS) and Honma (WO2008093402, cited in IDS) are considered the closest art of record. Both references disclose the common subject matter of claims 17, 30, and 31. For example, Morinishi discloses a method for driving a screw or nut (threaded fastener) with a predetermined tightening torque (paragraph 38) by means of a screwdriving tool (1), which is coupled with an electric motor (A servo motor - abstract), which is activated by a regulation (control unit 18), wherein the method comprises the following method steps: establishment of a torque-transmitting connection between screwdriving tool and screw or nut (paragraph 25); acceleration (implied) of the electric motor in a screwing-in direction to a predetermined maximum rotational speed (high speed - paragraphs 32, 46); operation of the electric motor at maximum rotational speed until a drive shaft of the electric motor has completed a specified number of spindle revolutions (paragraph 47), wherein the screw or nut is being driven freely into the respective mating thread during this method step or the mating thread is being cut by means of the screw (i.e. the fastener is being driven into the work); reduction of the rotational speed of the electric motor to a predetermined reduced rotational speed (paragraph 47); operation of the electric motor at reduced rotational speed until a torque increase that exceeds a predetermined threshold value is detected (impact torque - paragraph 49), wherein the torque increase occurs when the screw or nut comes to contact with its shoulder on the structural part to be fastened (it is “seated” - Id.); subsequent turning of the screw or nut until the predetermined tightening torque is reached (paragraphs 49-50); wherein the torque increase is detected by a measuring unit (18f) connected downstream from the electric motor (Fig. 1 and paragraph 34).
However, the prior art of record fails to disclose or teach any of the further limitations of claims 17, 30, and 31. That is, regarding claim 17, the prior art does not disclose or teach wherein, directly after the detection of the torque increase, the further activation of the electric motor (2) by the regulation (8) is specified on the basis of a torque value, wherein the electric motor (2) is braked to a predetermined minimum rotational speed after the detection of the torque increase and, in an initial period during the braking process, the torque sensed in the measuring unit (14) is cross-faded by a target-trajectory torque based on a model calculation and, after the initial period, the torque detected by the measuring unit (14) is used as the input variable for the regulation (8).
Regarding claim 30, the prior art does not disclose or teach wherein the electric motor (2) is braked to a predetermined minimum rotational speed after the detection of the torque increase, wherein the electric motor (2) is operated at minimum rotational speed for a predetermined or predeterminable time period, until vibrations that occur in the drive system due to the process of braking from the reduced rotational speed to the minimum rotational speed have largely died away and, after passage of the predetermined time period during which the electric motor (2) is operated at minimum speed, the further activation of the electric motor (2) is specified by the regulation (8) on the basis of the torque measured in the measuring unit (14). It is noted that “until vibrations…have largely died away” is understood as meaning that there are substantially no vibrations after the predetermined or predeterminable time period.
Regarding claim 30, the prior art does not disclose or teach wherein, directly after the detection of the torque increase, the further activation of the electric motor (2) is specified by the regulation (8) on the basis of a target trajectory of the torque value, wherein the rotational speed variation is calculated from the target trajectory of the torque value in a pilot control, wherein, in a first phase after the detection of the torque increase, the torque value is estimated by means of a disturbance-variable monitor (19) and, in a second phase after detection of the torque increase, the torque value is detected directly by the measuring unit (14) and used as the input variable for the regulation (8).
U.S. PGPub 2016/0325414 generally uses measured speed and a target torque value to calculate a speed limit, and controls the tool to not exceed the calculated speed limit. However, this does not overcome the deficiencies discussed above.
U.S. PGPub 2011/0079406 discusses prior art techniques in Figs. 1A-B which involve starting at a high speed, pausing to allow an operator to prepare for a higher torque, and resuming at a lower speed, or starting at a high speed and reducing to lower speed at a threshold torque in a continuous process.
U.S. Patent 6,247,387 fastens a screw using multiple stages of decreasing speed, some of which are based on a number of turns.
U.S. Patent 4,173,059 discloses a method somewhat opposite to that claimed, in that it transitions from high to low speed based on a measured torque, and then stops based on a number of turns.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew P Travers/Primary Examiner, Art Unit 3726